                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

NORMA ROGERS, et al.,                           )
                                                )
     Plaintiffs,                                )
                                                )
v.                                              )    Case No. 6:19-cv-03346-RK
                                                )
DOUGLAS GASTON et al.,                          )
                                                )
     Defendants.                                )

                   Plaintiffs’ Motion for Leave to File Exhibits Under Seal

     Plaintiffs request leave to file three exhibits under seal. In support, they state:

     1. Federal Rule of Civil Procedure 5.2 and Local Rule 2.17 require that certain personal

         identifiers be redacted from all documents filed with the Court, including exhibits.

     2. Relevant here, “[o]nly the initials of minor children” may be listed. Local Rule

         2.17(A)(2), (3).

     3. Plaintiffs’ Exhibits 3 (Deposition of Defendant Robert Duncan), Exhibit 4 (Court

         Audio Recording from June 20, 2017 Hearing), and Exhibit 11 (case tracking email

         for 17TE-PR00037) to their suggestions in opposition to Defendants’ motions for

         summary judgment contain the name of a minor child.

     4. Plaintiffs have filed a motion for leave to exceed page limitations for their

         suggestions in opposition to the various summary judgment motions and attached to

         that motion exhibits that include a redacted version of Exhibits 3 and 11.

     5. Exhibit 4 is an audio recording, and Plaintiffs lack any knowledge whatsoever about

         how to redact the name of the minor child therefrom. Therefore, they are not filing a

         redacted version of Exhibit 4. The audio recording is being mailed to the court on a




       Case 6:19-cv-03346-RK Document 191 Filed 06/25/21 Page 1 of 3
           somewhat old-school disc.

WHEREFORE Plaintiffs respectfully move the Court for an order that Plaintiffs’ Exhibits 3, 4,

and 11 be received and maintained by the Clerk under seal.

                                                             Respectfully submitted,

                                                             /s/ Anthony E. Rothert
                                                             Anthony E. Rothert, #44827
                                                             Jessie Steffan, #64861
                                                             Omri E. Praiss, #41850
                                                             Kayla M. DeLoach, #72424
                                                             Molly Carney, #70570
                                                             ACLU of Missouri Foundation
                                                             906 Olive Street, Suite 1130
                                                             St. Louis, Missouri 63101
                                                             Phone: (314) 652-3114
                                                             Fax: (314) 652-3112
                                                             trothert@aclu-mo.org
                                                             jsteffan@aclu-mo.org
                                                             opraiss@aclu-mo.org

                                                             Gillian R. Wilcox, #61278
                                                             ACLU of Missouri Foundation
                                                             406 W. 34th Street, Suite 420
                                                             Kansas City, Missouri 64111
                                                             Phone: (816) 470-9938
                                                             gwilcox@aclu-mo.org

                                                             Attorneys for Plaintiffs




         Case 6:19-cv-03346-RK Document 191 Filed 06/25/21 Page 2 of 3
                                      Certificate of Service
       I certify that on June 25, 2021, I filed the foregoing document using the CM/ECF system,

and a copy was made available to all electronic filing participants.

                                                     /s/ Anthony E. Rothert




          Case 6:19-cv-03346-RK Document 191 Filed 06/25/21 Page 3 of 3
